UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1905



JAMES H. THOMPSON; LOIS G. THOMPSON; ALEXANDER
MURCHISON, JR.; SHAY TOOLES,

                                          Plaintiffs - Appellants,

          versus


GREENSPRING TOURS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
99-2879-S)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, Esquire, Baltimore, Maryland, for Appel-
lants. Thomas S. Hood, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James H. Thompson, Lois G. Thompson, Alexander Murchison, Jr.,

and Shay Tooles appeal the district court’s order granting summary

judgment to the Defendant in their 42 U.S.C.A. § 1981 action.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Thompson v. Greenspring Tours Inc., No.

CA-99-2879-S (D. Md. June 12, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2